The controversy on trial narrowed itself principally to questions relating to adverse possession under color of title. After a careful reading of the record, we are convinced that the case has been tried in substantial conformity with the law as bearing on the subject, and we have found no sufficient reason for disturbing the result below.  Upon the question of adverse possession, His Honor followed closely the decisions of this Court in the cases of Alexander v.     (682)Cedar Works, 177 N.C. 137, and Locklear v. Savage,159 N.C. 236.
We have found no reversible or prejudicial error.
No error.